Citation Nr: 1139827	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-30 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial increased rating for service-connected right knee strain, evaluated as noncompensably disabling prior to April 1, 2010 and as 10 percent disabling from April 2, 2010.

2.  Entitlement to an initial increased rating for service-connected left knee strain, evaluated as noncompensably disabling prior to April 1, 2010 and as 10 percent disabling from April 2, 2010.

3.  Entitlement to an initial increased rating for service-connected bilateral plantar fasciitis, evaluated as noncompensably disabling prior to April 1, 2010 and as 10 percent disabling on April 2, 2010.

4.  Entitlement to an initial compensable rating for the service-connected chronic sinusitis.

5.  Entitlement to service connection for claimed bilateral pes planus. 

6.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include an anxiety disorder. 

7.  Entitlement to service connection for claimed gastritis. 


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1998 to April 2006 with an additional period of unverified service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the RO in Huntington, West Virginia.  The RO in Philadelphia, Pennsylvania  currently has original jurisdiction over the Veteran's claims folder. 

The issues of service connection for bilateral pes planus, an anxiety disorder and gastritis are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the period of the appeal, from April 23, 2006, the service-connected right knee strain is shown to be manifested by pain and stiffness with decreased flexion (0-135 degrees) but no further loss of motion on repetition or limitation of extension has been identified.

2.  Throughout the period of the appeal, beginning on April 23, 2006, the service-connected left knee strain is shown to have been manifested by pain and stiffness with decreased flexion (0-135 degrees) but no further loss of motion on repetition or limitation of extension has been identified.

3.  Throughout the period of the appeal, beginning on April 23, 2006, the service-connected bilateral plantar fasciitis is shown to have been manifested by a bilateral valgus deformity and forefoot/midfoot malalignment with complaints of swelling, pain, tenderness on manipulation, resulting in limited standing, walking, and running and productive of a moderately severe impairment of the feet. 

4.  For the period of the appeal, the service-connected sinusitis is shown to have been manifested by more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge; neither surgery for the sinusitis, nor chronic osteomyelitis, nor near constant episodes of sinusitis are demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 10 percent, and no higher, for service-connected right knee strain have been met effective on April 23, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5260, 5261 (2011).

2.  The criteria for the assignment of an initial rating of 10 percent, and no higher, for service-connected left knee strain have been met effective on April 23, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5260, 5261 (2011).

3.  The criteria for the assignment of an initial rating of 20 percent for service-connected bilateral plantar fasciitis have been met effective on April 23, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5284 (2011).

4.  The criteria for the assignment of an initial rating of 30 percent, but no higher, for the service-connected sinusitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97 including Diagnostic Code 6511 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to VCAA.  VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, as the November 2006 rating decision granted the Veteran's claims of service connection, such claims are now substantiated.  Her filing of a notice of disagreement as to the initial rating assigned in those determinations does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  

Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed.

The January 2009 supplemental statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disabilities at issue.  Thus, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, the record contains the Veteran's service treatment records, reserve treatment records, and VA examination reports. 

The Board has carefully reviewed the Veteran's statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA fee-basis examination in July 2007 and a VA examination in April 2010. The report of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the July 2007 fee-basis examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in her claims folder.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She has declined to exercise her option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  

Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  


II.  Analysis - Increased Rating Claims

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).


	A.  Right and Left Knee Strain

The Veteran is seeking an increased rating for her service-connected right and left knee strain.  For the sake of economy, because these two issues involve the application of the same law to virtually identical facts, the Board will address them together.  

As noted on the title page, staged ratings are currently in effect for the bilateral knee disabilities.  As will be discussed, the Board finds that the Veteran's bilateral knee symptomatology has remained consistent throughout the period of the appeal, and a 10 percent rating is warranted from the date of service connection, April 26, 2006. 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010). Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2010).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2010).

The Veteran's right and left  knee disabilities are rated under Diagnostic Codes 5299-5260.  The RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010) (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous). The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable evaluation is assigned for leg flexion limited to 60 degrees.  A 10 percent evaluation is warranted where flexion of the knee is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A maximum 30 percent evaluation is warranted where flexion is limited to 30 degrees.  

Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  

The Board observes that normal range of motion for the knee is defined as follows: flexion, zero degrees to 140 degrees; and extension, 140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II (2010).

The Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5260.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, the Board observes that the evidence of record does not suggest that the Veteran's symptomatology includes genu recurvatum and Diagnostic Code 5263 is not for application.  There is also no competent and credible evidence suggesting right or left knee functional impairment comparable to ankylosis, even with consideration of additional functional impairment due to pain, or following repeated use, and Diagnostic Code 5256 is therefore also not applicable. [Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992)].

As the record does not indicate that arthritis of the right or left knees is present or that the Veteran has had dislocated cartilage or undergone a removal of the cartilage in her knees, Diagnostic Codes 5003, 5258 and 5259 are not for application.  

The evidence of record also does not indicate that the Veteran has tibia and fibula impairment and Diagnostic Code 5262 does not apply.  Moreover, as instability and recurrent subluxation of the knee have not been identified, Diagnostic Code 5257 is also not appropriate.  

Based on the limitation of motion identified during the April 2010 VA examination, the Board finds that the service-connected disability picture more nearly approximates the criteria for the assignment of a 10 percent rating under Diagnostic Codes 5260 [limitation of flexion].

In the present appeal, the Veteran was afforded a VA fee-basis examination in July 2006 and a VA examination in April 2010.  After conducting an examination, the July 2006 VA fee-basis examiner reported that the Veteran had demonstrated a full range of motion for her knees.  The April 2010 VA examination reported, however, that the range of motion of the Veteran's bilateral knees was limited to 135 degrees of flexion and normal extension. 

Diagnostic Code 5260 contemplates a 20 percent evaluation where there is limitation of knee flexion to 30 degrees, which is far exceeded by the 135 degrees record in connection with April 2010 examination.  Clearly, a higher rating under this code is not warranted.  

Also, Diagnostic Code 5261 contemplates a 10 percent evaluation with a limitation of knee extension to 10 degrees.  An increased rating based on limitation of extension is clearly not warranted where, as here, extension of the knee joint is normal.  

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  

The record indicates that the RO assigned a 10 percent rating to the Veteran's service-connected right and left knee strain due to the functional impairment caused by these disabilities.  An effective date of April 2, 2010 was assigned on the basis that it was the earliest date the evidence showed a worsening of the Veteran's condition.  See the January 2011 rating decision.  Specifically, the RO stated that "because the [April 2010 VA] examiner reported there was painful motion, an increased evaluation is warranted as this is the first evidence we have showing objective painful motion."  For the following reasons, the Board disagrees with this assessment. 

Upon review, the record indicates that the Veteran has consistently argued that her bilateral knee disabilities cause her pain.  See, e.g., a January 2009 statement.  Furthermore, the April 2010 VA examination is not the first evidence to demonstrate objective painful motion.  To wit, the July 2006 VA fee-basis examiner revealed that the joint function of the Veteran's bilateral knees was limited by pain.  (This limitation, however, did not result in any diminished range of motion.) 

Accordingly, the Board finds that a staged rating is not appropriate and the 10 percent rating that was assigned by the RO is warranted from the date of service connection, April 23, 2006.  See Fenderson, supra.  

Finally, the Board notes that the 10 percent rating which is currently assigned adequately compensates the Veteran for the functional impairment and pain resulting from her bilateral knee disabilities.  There is no evidence that the functional impairment demonstrated approaches the level at which a 20 percent rating could be demonstrated (i.e., flexion limited to 30 degrees and extension limited to 10 degrees).  

In short, there is no support in the record for a disability rating in excess of 10 percent.  Simply put, while functional impairment and a slightly diminished range of flexion has been identified, the extent of this limitation does not warrant an increased rating and the functional impairment caused by the Veteran's bilateral knee disability is adequately compensated by the 10 percent rating currently assigned to each knee.  

The record does not reveal any specific evidence which would allow for the assignment of additional disability under the DeLuca factors.  Accordingly, and based on this evidentiary posture, the Board concludes that a 10 percent rating is warranted from the date of the grant of service connection, April 23, 2006, and at no time during the appeal period is a disability rating in excess of 10 percent warranted for the Veteran's right or left knee strain under Diagnostic Codes 5060 or 5261 or based on the functional impairment of these disabilities.  DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  

For the sake of brevity, the Board will address the matter of the Veteran's entitlement to extraschedular ratings in a common hereinbelow.


	B.  Bilateral Plantar Fasciitis

The service-connected bilateral plantar fasciitis is currently assigned a noncompensable rating prior to April 1, 2010; a 10 percent rating is in effect thereafter.  

This disability is currently rated under Diagnostic Codes 5299-5276.  38 C.F.R. §§ 4.20, 4.27 (2010).  The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic Code 5276, flatfoot, acquired. 

The Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5276.  Tedeschi, supra.  In this capacity, the Board observes that in order to warrant an increased rating under the currently assigned diagnostic code, the record must demonstrate that the Veteran has a "severe" foot disability.  

In contrast, however, the Board observes that the Veteran need only demonstrate a "moderately severe" foot disability to warrant an increased rating under Diagnostic Code 5284 (Foot Injuries, Other).  As a result, the Board finds that utilization of Diagnostic Code 5284 is in the best interest of the Veteran. 

Under Diagnostic Code 5284, the following levels of disability are included: 

30% severe; 

20% moderately severe; 

10% moderate. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

The words "moderate" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010). The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc." Webster's New World Dictionary, Third College Edition (1988) 871.  "Severe" is generally defined as "of a great degree: serious." Id at 1140.

The evidence of record demonstrates that, in addition to her service-connected bilateral plantar fasciitis, the Veteran's foot conditions include pes planus.  This disorder has not been service connected. 

It is now well settled that the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so. See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The competent and credible evidence of record does not draw any such distinction regarding the bilateral plantar fasciitis and pes planus.  The Board will therefore assume that all of the Veteran's foot symptomatology is attributed to her service-connected plantar fasciitis.

During the July 2006 VA examination, the Veteran reported experiencing bilateral foot pain that was elicited by physical activity and relieved by rest and medication.  She also reported bilateral foot pain and swelling while walking and standing. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (The Veteran is competent to report on the symptoms she experiences).  

An examination revealed slight tenderness in the plantar surface of both feet on palpation.  There was valgus deformity and slight forefoot/midfoot malalignment of both feet which could be corrected by manipulation.  The examiner noted that the Veteran's plantar fasciitis prohibited her from extended walking, standing and running. 

Upon examination in April 2010, it was noted that the Veteran experienced pain while standing and walking.  She reported that she was able to stand for more than one hour, but less than 3 hours and walk between 1-3 miles.  When physically examined, the Veteran demonstrated generalized painful motion and tenderness on examination.  The examiner stated that this disability would have a significant effect on her occupational functioning and resulted in mild problems with exercise and performing household chores. 

Based on the above, the Board finds that a moderately severe bilateral foot disability has been demonstrated throughout the rating period.  As noted, the Veteran has consistently demonstrated pain and tenderness on manipulation.  She credibly reported that her feet swelled after standing or walking.  The April 2010 VA examiner indicated that this disability would result in a significant impact on her occupational functioning and both VA examiners noted that her disability would limit her ability to walk, stand and run.  

The Board does not find that a disability rating in excess of 20 percent may be assigned for either foot. Such rating would be appropriate in the case of severe disability. Here, the Veteran's feet, although causing her pain, evidently do not significantly limit her functionally.  There is no evidence of altered gait or of any significant functional complaints on the part of the Veteran.  As noted, she is able to stand for as long as three hours and walk as far as three miles.  The April 2010 VA examiner also noted that the Veteran utilizes corrective insoles which provide "fair" relief.  

For similar reasons, the Board does not believe that additional disability may be assigned under 38 C.F.R. §§ 4.40 and/or 4.45. There is no evidence of limitation of motion, weakness, incoordination, fatigability or the like due to pain which would allow for such additional disability to be assigned. 

The evidence does not demonstrate that the service-connected bilateral plantar fasciitis has been appreciably worse at any time since service connection was granted. The Board believes that the 20 percent rating may be assigned during the entire period since April 23, 2006. See Fenderson, supra. 

In summary, the Board has concluded that 20 percent disability rating may be awarded for the Veteran's bilateral plantar fasciitis under Diagnostic Code 5284. To that extent, the appeal is allowed.


	C. Sinusitis

Under the general rating formula for sinusitis, encompassing Diagnostic Codes 6510 through 6514, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  

A 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.   

A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  [A note to the general rating formula provides that an incapacitating episode of sinusitis is specifically defined as an episode requiring bed rest and treatment by a physician.]  See 38 C.F.R. § 4.97, Diagnostic Code 6512 (2010).

The RO has rated the Veteran's disability under Diagnostic Code 6513, which is applicable to the instant case, because it pertains specifically to the disability at issue (chronic sinusitis).

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6513. This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter what the particular diagnosis, and is the most appropriate criteria by which to assess any form of sinusitis.

The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not suggested that an alternative diagnostic code be employed in the instant case. Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6513. 

For the following reasons, the Board finds that a 30 percent rating, but no higher, is warranted for the Veteran's sinusitis.  As noted, a 30 percent rating is awarded for sinusitis manifested by three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6512.  

In this case, the Veteran has reported on numerous occasions that she experiences sinusitis as often as once a month.  See the July 2006 VA examination; see also an October 2008 statement.  Furthermore, the record indicates that the Veteran has complained of headaches, sinus pain, and nasal congestion resulting in purulent discharge.  See a May 2009 statement; the April 2010 VA examination; and a September 2006 treatment record. 

In addition to the Veteran's competent statements, the Board notes that the evidence of record includes several Reserve treatment records which document that she experienced upper respiratory symptoms multiple times in 2007.  Accordingly, based on the Veteran's competent and credible statements of more than 6 non-incapacitating episodes of sinusitis a year, the Board finds that a 30 percent rating is warranted.

The Board has also considered the Veteran's entitlement to a 50 percent disability rating.  As noted, a 50 percent rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6512.  

In this case, however, the record does not indicate that the Veteran has undergone any surgery for her sinusitis or experiences chronic osteomyelitis or near constant episodes of sinusitis.  A 50 percent disability rating is therefore not warranted. 


III. Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right and left knee strain, plantar fasciitis, or chronic sinusitis. The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased, initial disability evaluation of 10 percent, but no higher, is granted effective on April 23, 2006, for service-connected right knee strain, subject to controlling regulations applicable to the payment of monetary benefits.  

An increased, initial disability evaluation of 10 percent, but no higher, is granted effective on April 23, 2006, for service-connected left knee strain, subject to controlling regulations applicable to the payment of monetary benefits.  

An increased, initial disability evaluation of 20 percent, but no higher, is granted for bilateral plantar fasciitis, effective on April 23, 2006, subject to governing regulations concerning the payment of monetary benefits.

An increased, initial disability evaluation of 30 percent, but no higher, is granted for allergic rhinitis/sinusitis, subject to governing regulations concerning the payment of monetary benefits.



REMAND

With respect to the bilateral pes planus claim, in general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Here, the Veteran's October 1998 entrance examination indicated that she had moderate, asymptomatic pes planus on enlistment.  During service, the Veteran complained of bilateral foot pain on multiple occasions and was diagnosed with bilateral pes planus and plantar fasciitis.  Her March 2006 separation examination did not reveal any disabilities of feet.  

Throughout the current appeal, the Veteran has argued that her preexisting pes planus was aggravated during her military service.  Specifically, in a January 2009 statement, the Veteran indicated that she started experiencing pain in her feet during basic training and that wearing combat boots and "doing a lot of walking and marching in the military . . . made [her] feet worse." 

Accordingly, and based on the record, the issue of service connection for a bilateral pes planus contains medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern whether the Veteran's preexisting pes planus underwent a permanent increase in severity during active duty, and if so, whether any increase this disability is due to the natural progress of the disease.  These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

Also, in a September 2008 decision, the RO denied the Veteran's claims of service connection for an anxiety disorder and gastritis.  The RO notified the Veteran of its decision in a September 12, 2008 letter.  A statement received on September 24, 2008 can be construed as disagreeing with the RO's decision to deny service connection for these two disabilities. 

When there has been an initial RO adjudication of a claim and a timely notice of disagreement has been filed as to its denial (see 38 C.F.R. §§ 20.201, 20.302(a)), thereby initiating the appellate process, the claimant is entitled to a Statement of the Case (SOC). As an SOC, addressing the issues of the entitlement to service connection for an anxiety disorder and gastritis, has not yet been issued in the present case, a remand is necessary. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask that she identify the names and addresses of all providers of medical examination, hospitalization, or treatment for her pes planus since February 2008.  After obtaining authorization from the Veteran for release of all identified records, as appropriate, the RO should attempt to obtain such records.  

2.  Then, accord the Veteran an appropriate VA examination to determine the nature and likely etiology of the claimed pes planus.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner is asked to opine as to whether the Veteran's pre-existing pes planus disability underwent a permanent increase in severity during a period of active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO then should issue a Statement of the Case (SOC) to the Veteran on the issues of service connection for an anxiety disorder and gastritis. The Veteran must be advised of the time limit in which she can perfect an appeal to the Board on these issues by filing a substantive appeal. See 38 C.F.R. § 20.302.  If, and only if, an appeal is perfected on these issues, should they be certified to the Board for appellate review. 

4.  After completing all indicated development, the RO then should readjudicate the issue of service connection for bilateral pes planus in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


